Title: To James Madison from the Inhabitants of the Michigan Territory, ca. 15 October 1809 (Abstract)
From: Michigan Territory Inhabitants
To: Madison, James


Ca. 15 October 1809 Petitioners seek removal of Gov. William Hull on the grounds that he has dealt unfairly with Canadian owners of fugitive slaves, consorted with a Chippewa Indian who murdered a tribesman, issued illegal orders to the militia, allowed the territorial defenses to deteriorate, implemented an illegal arrangement with an Indian interpreter regarding a trading license, wasted public money, and fostered a “system of favouritism” that included the pardon of a wrongdoer who violated the “rights of the Judiciary.” Concludes that Hull ignores court proceedings, hinders the work of the court, and issues “defamatory Proclamations upon the Judges.”
